NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 17, 2010
                                 Decided November 22, 2010

                                            Before

                           JOHN L. COFFEY, Circuit Judge

                           JOEL M. FLAUM, Circuit Judge

                           KENNETH F. RIPPLE, Circuit Judge

No. 10‐1163

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 09 CR 417‐1
FRANCISCO FERRER‐LEON,
    Defendant‐Appellant.                             Blanche M. Manning,
                                                     Judge.

                                         O R D E R

        Francisco Ferrer‐Leon, a Mexican citizen, has been removed from the United States
three times since 1998.  The first time followed an Illinois conviction for aggravated criminal
sexual abuse, and the last occurred in January 2008 after his release from federal prison on a
conviction for illegal reentry, 8 U.S.C. § 1326(a).  Federal authorities found Ferrer‐Leon
again in late 2008 after an Illinois court had sentenced him to two years’ imprisonment for
criminal trespass and for the unlawful restraint of his estranged wife.  The government
again charged Ferrer‐Leon with violating § 1326(a), and after pleading guilty he was
sentenced to 57 months’ imprisonment.  Ferrer‐Leon filed a notice of appeal, but his
appointed counsel has concluded that the appeal is frivolous and moves to withdraw under
Anders v. California, 386 U.S. 738 (1967).  Ferrer‐Leon did not respond to our invitation to
comment on counsel’s motion.  See CIR. R. 51(b).  We confine our review to the potential
No. 10‐1163                                                                                Page 2


issue identified in counsel’s facially adequate brief.  See United States v. Schuh, 289 F.3d 968,
973 (7th Cir. 2002).  We agree with counsel that the appeal is frivolous, so we grant the
motion to withdraw and dismiss the appeal.

        Initially, we note that Ferrer‐Leon has told appellate counsel that he does not want
his guilty plea set aside, so counsel correctly avoids discussing the voluntariness of the plea
or the adequacy of the plea colloquy.  See United States v. Knox, 287 F.3d 667, 671 (7th Cir.
2002).

        Counsel has identified only one potential issue for appeal: whether Ferrer‐Leon
could challenge the reasonableness of his prison term.  In evaluating that question, counsel
observes that the 57‐month term is within the statutory maximum because aggravated
criminal sexual abuse is an “aggravated felony,” see 8 U.S.C. § 1101(a)(43)(A); Flores‐Leon v.
INS, 272 F.3d 433, 439 (7th Cir. 2001), and thus Ferrer‐Leon’s conviction for that crime raised
the statutory maximum from 2 years to 20 years.  See 8 U.S.C. § 1326(a), (b)(2).  Counsel also
correctly observes that Ferrer‐Leon waived any appellate challenge to the guidelines
calculations by affirmatively stating at sentencing that he agreed with the presentence
investigation report, in which the probation officer correctly calculated a guidelines
imprisonment range of 57 to 71 months.  See United States v. Brodie, 507 F.3d 527, 531‐32 (7th
Cir. 2007).  The district court adopted that range and chose a sentence at the low end, and
we would presume that term to be reasonable.  See Rita v. United States, 551 U.S. 338, 351
(2007); United States v. Cano‐Rodriguez, 552 F.3d 637, 639 (7th Cir. 2009).  The district court
had acknowledged Ferrer‐Leon’s arguments in mitigation before imposing the sentence,
including that he returned to the United States in part to find adequate mental‐health
treatment for his son.  The court also considered the sentencing factors in 18 U.S.C.
§ 3553(a), focusing particularly on the need to deter Ferrer‐Leon from future immigration
offenses and to protect the public from his potential commission of additional violent
crimes.  See United States v. Mendoza, 576 F.3d 711, 721 (7th Cir. 2009).  Although the
sentencing court did not discuss each factor in § 3553(a), the judge’s statements show that
the court meaningfully considered the types of factors identified in that provision, which is
all it must do.  See id.  Accordingly, we agree that it would be frivolous to challenge Ferrer‐
Leon’s prison sentence as unreasonable.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.